Citation Nr: 0821878	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-17 391A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1973, with service in Vietnam from October 1971 to August 
1972.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 2004 rating action that denied 
service connection for PTSD and an essential tremor.  A 
Notice of Disagreement was filed in September 2004, and a 
Statement of the Case was issued in April 2005, but in the 
Substantive Appeal received in June 2005 the veteran 
perfected his appeal only with respect to the issue of 
service connection for PTSD.

In September 2006, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

By decision of June 2007, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

At the 2006 Board hearing, the veteran's representative 
raised the issue of service connection for anxiety.  That 
issue has not been adjudicated by the RO and is not properly 
before the Board for appellate consideration at this time, 
and is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran served in Vietnam and received the Combat 
Infantryman Badge and the Purple Heart medal.

3.  The competent medical evidence shows that the veteran 
does not have a current valid diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A November 2003 pre-rating RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and of what was need to establish 
entitlement to service connection.  Thereafter, he was 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

Additionally, the 2003 RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get, and requested the veteran to furnish any medical 
records that he had that pertained to his claim.  The Board 
thus finds that the 2003 RO letter satisfies the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
November 2003 document fully meeting the VCAA's notice 
requirements was furnished to the veteran prior to the July 
2004 rating action on appeal.  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the veteran's status 
and the degree of disability are not at issue, and he was 
notified of the effective date information in a March 2006 RO 
letter, thus meeting the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all available evidence 
necessary to substantiate his claim, to include obtaining all 
available service medical and personnel records, and 
pertinent post-service VA and private medical records through 
2008.  A transcript of the veteran's 2006 Board hearing 
testimony has been associated with the record and considered 
in adjudicating this claim.  The veteran was afforded 
comprehensive VA examinations May 2004 and January 2008.  
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In June 2008 written argument, the veteran's representative 
stated that he had no additional evidence or argument to 
submit in connection with the claim.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.     

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD as a result of his 
military service, and he offered testimony in support thereof 
at the September 2006 Board hearing.  However, the Board 
finds that the first element required to establish service 
connection for PTSD has not been met, inasmuch as the 
competent and probative medical evidence of record 
establishes that the veteran does not currently meet the 
diagnostic criteria for PTSD.  

In this case, the service personnel and administrative 
records show that the veteran served in Vietnam from October 
1971 to August 1972, and was awarded the Combat Infantryman 
Badge and the Purple Heart medal.  The service medical 
records are completely negative for findings or diagnoses of 
PTSD.  The veteran was psychiatrically normal on February 
1973 separation examination.  

Numerous post-service private medical records show no 
diagnosis of PTSD.  In October 2003, C. G., M.D., stated that 
the veteran was seen for anxiety.   

On May 2004 VA psychiatric examination, the physician 
extensively reviewed the claims folder, including the 
veteran's medical, family, educational, military, 
occupational, and social history, and his claimed stressors, 
but after current mental status examination of the veteran 
diagnosed an anxiety disorder, not otherwise specified.  The 
doctor noted the veteran's documented combat exposure and 
combat wounds sustained in service in Vietnam, but he denied 
recurrent and distressing recollections of the death and 
injury to others he witnessed, combat-related nightmares, and 
flashbacks.  He did describe some mild symptoms of avoidance, 
in that he did not like to talk about events related to 
Vietnam, and he had some mild complaints of an exaggerated 
startle response, but this was not to the degree that it 
caused clinically significant distress or impairment in 
social, occupational, or other important areas of 
functioning.  The physician concluded that the veteran's 
symptoms of anxiety were very mild, and were not felt to 
cause him any significant limitations with regard to his 
current occupational or social functioning.

At the September 2006 Board hearing, the veteran testified 
that he suffered from flashbacks and nightmares of his 
Vietnam combat experiences that affected his occupational 
functioning.  

On January 2008 VA examination, a different doctor than the 
one who examined the veteran in 2004 extensively reviewed the 
claims folder and the veteran's VA medical chart, including 
his medical, family, educational, military, occupational, and 
social history, and his claimed stressors.  On current mental 
status examination, the doctor noted that the veteran was 
vague in his descriptions with respect to nightmares and 
distressing memories, and efforts to clarify were fruitless.  
He endorsed recurrent, intrusive, and distressing 
recollections of his inservice traumatic experiences once a 
week, and recurrent and distressing dreams 4 to 5 times per 
week.  He endorsed symptoms of avoiding and numbing, but his 
description and examples did not reflect that they 
persistently caused significant distress or impairment.  He 
also endorsed trying to avoid thoughts, feelings, or 
conversations associated with his trauma, stating that he 
never talked about his military service with other people.  
When asked if there were any activities, people, or places 
that reminded him of his traumatic experiences, he responded 
that he never thought about it.  He denied any inability to 
recall an important aspect of his inservice trauma; markedly 
diminished interest in significant activities; or feeling 
detached or estranged from others.  He endorsed 2 symptoms of 
increased arousal: difficulty falling or staying asleep, and 
hypervigilance.  He denied difficulty concentrating or an 
exaggerated startle response.  

After examination, the doctor noted that the veteran did 
appear to have been exposed to a moderate level of overall 
traumatic stress while serving in Vietnam, but he currently 
appeared to be functioning fairly well, with an active social 
life and no problems with employment due to PTSD.  Although 
he did not feel that he had any close friends, he was close 
with his girlfriend (to whom he was planning to be soon 
married), daughter, and girlfriend's family.  The examiner 
opined that the veteran did endorse symptoms of PTSD, but 
that he did not currently endorse enough symptoms to meet the 
full criteria for a diagnosis of PTSD or any other 
psychiatric disorder.    

On that record, the Board finds that the competent and 
probative medical evidence in this case consistently shows 
that the veteran does not have a current valid diagnosis of 
PTSD.  In reaching this determination, the Board accords 
great probative value to the 2004 and 2008 VA examination 
reports, inasmuch as each examiner reached his conclusions 
after a comprehensive review of the extensive military and 
medical history and medical evidence, and current examination 
of the veteran.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993)  (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  As 
the competent and probative medical evidence on the question 
of psychiatric diagnosis establishes that the veteran does 
not meet the diagnostic criteria for PTSD, the Board finds 
that a critical element to establish service connection for 
such disorder is lacking, and that discussion of the 
remaining criteria of 38 C.F.R. § 3.304(f) is not necessary.  
 
As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (West 2002).  Where, as here, the 
competent and most persuasive evidence does not provide valid 
indicia of the disability for which service connection is 
sought (and hence, no evidence of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the record does not contain competent medical 
evidence of the existence of a current valid diagnosis of 
PTSD, the Board finds that service connection for that 
claimed disability is not warranted. 

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions, variously advanced 
in written statements and hearing testimony, in connection 
with the claim on appeal.  However, as a layman without 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative (persuasive) 
opinion on a medical matter-such as whether he currently 
meets the diagnostic criteria for PTSD.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  The Board 
emphasizes that medical matters such as diagnosis, causation, 
and etiology are solely within the province of trained 
medical professionals.  See, e.g., Jones v. Brown, 7 Vet. 
App. 134, 137 (1993).  Hence, the veteran's assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for PTSD is denied.


___________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


